UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 30, 2013 ALLERAYDE SAB, INC. (Exact name of registrant as specified in its charter) Florida 333-157565 26-4065800 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1 Meadow Road, New Balderton, Newark Nottinghamshire, UK NG243BP (Address of principal executive offices) 44-1636-613609 (Registrant’s Telephone Number) RESOURCE EXCHANGE OF AMERICA CORP. (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws. On April 30, 2013, Allerayde SAB, Inc. (f/k/a Resource Exchange of America Corp., the “Company”) amended its Articles of Incorporation (the “Amendment”) to change its name from “Resource Exchange of America Corp.” to “Allerayde SAB, Inc.” (the “Name Change”). As a result of the Name Change, the Company’s trading symbol is changed to “ASAB.” The Company’s new CUSIP number is 018486100. The Amendment became effective on April 30, 2013 upon approval from the Financial Industry Regulatory Authority (“FINRA”). A copy of the Amendment is filed herewith as Exhibit 3.1. Item 9.01 Financial Statements and Exhibits (d)Exhibits 3.1Articles of Amendment to the Company’s Articles of Incorporation, filed with the Florida Department of State Division of Corporations on April 1, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Allerayde SAB, Inc. (Registrant) Dated:May 1, 2013 By: /s/Michael J. Rhodes Name: Michael J. Rhodes Title: Chief Executive Officer
